UNITED STATES DRAFT EX-1 June 28, 2007 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934. OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission File Number 0-18939 BERKLEY RESOURCES INC. (Exact name of Registrant as specified in its charter) A CORPORATION FORMED UNDER THE LAWS OF BRITISH COLUMBIA, CANADA (Jurisdiction of Incorporation or Organization) 455 Granville Street, Suite 400 Vancouver, British Columbia V6C 1T1, Canada (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act:NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares, without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:NONE The number of outstanding Common Shares as of December 31, 2006 was 18,857,608 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.[] Yes[X] No Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check on): Large Accelerated File []Accelerated Filer []Non-Accelerated Filer [X] Indicate by check mark which financial statement item the Registrant has elected to follow.Item 17 [X]Item 18 [] If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS.) Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.NOT APPLICABLE TABLE OF CONTENTS Item Page Introduction 3 Currency 3 Forward-looking Statements 3 Part I 4 Item 1.Identity of Directors, Senior Management and Advisors 4 Item 2.Offer Statistics and Expected Timetable 4 Item 3.Key Information 4 Item 4.Information on the Company 11 Item 5.Operating and Financial Review and Prospects 20 Item 6.Directors, Senior Management and Employees 27 Item 7.Major Shareholders and Related Party Transactions 32 Item 8.Financial Information 33 Item 9.The Offer and Listing 34 Item 10. Additional Information 35 Item 11.Quantitative and Qualitative Disclosures About Market Risk 41 Item 12.Description of Securities Other than Equity Securities 41 Part II 41 Item 13.Defaults, Dividend Arrearages and Delinquencies 41 Item 14.Material Modifications to the Rights of Security Holders and Use of Proceeds 42 Item 15.Controls and Procedures 42 Item 16A.Audit Committee Financial Expert 42 Item 16B.Code of Ethics 42 Item 16C.Principal Accountant Fees and Services 42 Item 16D.Exemptions from the Listing Standards for Audit Committees 43 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 43 Part III 43 Item 17.Financial Statements 43 Item 18.Financial Statements 43 Item 19.Exhibits 43 2 Table of Contents Introduction Berkley Resources Inc., which we refer to as the "Company", was organized under the Company Act of the Province of British Columbia, Canada on July 18, 1986 under the name of Berkley Resources Inc. by virtue of a statutory amalgamation among Fortune Island Mines Ltd., Kerry Mining Ltd. and Berkley Resources Inc.The principal executive office of the Company is located at 455 Granville Street, Suite 400, Vancouver, British Columbia V6C 1T1, and its telephone number is 604-682-3701.The principal business of the Company is that of a drilling participant in various oil and gas properties principally located in Alberta and Saskatchewan, Canada.In August 2001, the Company purchased the remaining interest in the office building that it occupies and became its sole owner.As a result, the Company now leases the other offices that it does not occupy to other businesses.Subsequent to December 31, 2006, the Company signed an agreement to sell this building and the transaction is expected to close on September 7, 2007. In this annual report on Form 20-F, which we refer to as the "Annual Report", except as otherwise indicated or as the context otherwise requires, the "Company", "we" or "us" refers to Berkley Resources Inc. You should rely only on the information contained in this Annual Report. We have not authorized anyone to provide you with information that is different. The information in this Annual Report may only be accurate on the date of this Annual Report or on or as at any other date provided with respect to specific information. Currency Unless we otherwise indicate in this Annual Report, all references to "Canadian Dollars", "CDN$" or "$" are to the lawful currency of Canada and all references to "U.S. Dollars" or "U.S. $"are to the lawful currency of the United States. Forward-looking Statements The following discussion contains forward-looking statements within the meaning of the United States Private Securities Legislation Reform Act of 1995 concerning the Company's plans which may affect the future operating results and financial position.Such statements are subject to risks and uncertainties that could cause our actual results and financial position to differ materially from those anticipated in the forward-looking statements.These factors include, but are not limited to, the factors set forth in the sections entitled "Risk Factors" in Item 3.D., and "Operating and Financial Review and Prospects" in Item5.Statements concerning reserves and resources may also be deemed to constitute forward-looking statements to the extent that such statements reflect the conclusion that such reserves and resources may be economically exploitable.Any statements that express or involve discussions with respect to predictions, expectations, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as "expects" or "does not expect", "is expected", "anticipates", "does not anticipate", "plans", "estimates", or "intends", or stating that certain actions, events or results "may", "could", "would", or "will" be taken, occur or be achieved) are not statements of historical fact and may be "forward-looking statements". 3 Table of Contents Part I Item 1. Identity of Directors, Senior Management and Advisors Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information A.Selected Financial Data The selected historical financial information presented in the table below for each of the years ended December 31, 2006, 2005, 2004, 2003 and 2002 is derived from the audited financial statements of the Company.The audited financial statements and notes for the balance sheets as at December 31, 2006 and December 31, 2005, and the statements of operations for each of the years in the three year period ended December 31, 2006, are included in this Annual Report at item 17.The selected historical financial information for the years ended December 31, 2003 and 2002, presented in the table below are derived from financial statements of the Company that are not included in this Annual Report.The selected financial information presented below should be read in conjunction with the Company's financial statements and the notes thereto (Item 17) and the Operating and Financial Review and Prospects (Item 5) included elsewhere in this Annual Report. The selected financial information for each of the years ended December 31, 2006, 2005 and 2004 has been prepared in accordance with Canadian generally accepted accounting principles, which is referred to as "Canadian GAAP", and United States generally accepted accounting principles, which is referred to as "U.S. GAAP", and the selected financial data for each of the years ended December 31, 2003 and 2002 has been prepared in accordance with Canadian GAAP only.For a description of the differences between Canadian GAAP and U.S. GAAP, see Note 17 of the Company’s financial statements included elsewhere in this Annual Report. Year Ended December 31 Canadian GAAP 2006 2005(Restated)1 2004 2003 2002 Operations Oil and Gas Revenue $ 1,568,681 $ 1,408,858 $ 866,811 $ 606,133 $ 406,138 Oil and Gas Production Expense 828,575 608,045 416,254 243,717 189,681 Interest On Loans 59,652 - Amortization and Depletion 1,162,790 667,794 262,775 79,500 39,900 Write-down of oil and gas properties 2,385,000 - Net Oil and Gas Income (Loss) (2,867,336 ) 133,019 187,782 N/A2 176,557 Loss for the Period from Continuing Operations2 (3,068,631 ) (467,346 ) (715,910 ) N/A2 N/A2 Net Income (loss) (3,236,759 ) (522,458 )) (729,034 ) (255,456 ) (127,647 ) Basic and Diluted Loss Per Share Before Discontinued Operations2 (0.21 ) (0.05 ) (0.10 ) N/A2 N/A2 Net Income Per Share (loss) (0.22 ) (0.20 ) (0.10 ) (0.04 ) (0.02 ) 4 Table of Contents As at December 31 2006 2005 (Restated)1 2004 2003 2002 Balance Sheet Total Assets $ 11,896,697 $ 9,991,350 $ 6,759,346 $ 3,615,691 $ 3,829,235 Oil and Gas Properties and Equipment 8,581,024 5,339,531 3,389,679 1,109,391 529,651 Assets of Discontinued Operations2 2l038,924 2,049,015 N/A N/A N/A Short Term Debt 4,461,639 2,400,426 1,968,601 711,222 758,102 Shareholders' Equity 7,299,365 7,505,485 4,747,715 2,767,967 3,015,933 Number of shares issued and outstanding 18,857,608 14,184,955 9,681,977 6,810,934 6,795,934 Year Ended December 31 U.S. GAAP 2006 2005 (Restated)1 2004 2003 2002 Operations Oil and Gas Revenue $ 1,568,681 $ 1,408,858 $ 866,811 $ 606,133 $ 406,138 Rental Revenue 249,211 238,466 232,607 238,599 235,670 Net Income (loss) (4,514,878 ) (2,863,271 ) (729,034 ) (255,456 ) (191,847 ) Net Income Per Share (loss) (0.31 ) (0.29 ) (0.10 ) (0.04 ) (0.03 ) As at December 31 2006 2005(Restated)1 2004 2003 2002 Balance Sheet Total Assets 9,251,001 7,689,747 $ 6,857,146 $ 3,713,491 $ 3,927,035 Total Liabilities 4,597,314 2,485,865 2,011,631 847,724 813,302 Shareholders' Equity 3,719,643 5,164,672 4,845,515 2,865,767 3,113,733 1See Note 18 of the financial statements included elsewhere in this Annual Report (Item 17) 2 Subsequent to the year end, the Company entered into an agreement to sell its real estate assets in Vancouver, British Columbia, such assets are now disclosed as Discontinued operations, see Note 2 of the financial statements included elsewhere in this Annual Report (Item 17) Exchange Rates The following table sets forth information as to the fiscal year end, average, high and low exchange rate data for Canadian Dollars and U.S. Dollars for the periods indicated based on the noon buying rate in New York City for cable transfers in Canadian Dollars as certified for customs purposes by the Federal Reserve Bank of New York (Canadian dollar U.S. $1). Year Ended: December 31 Average Period End High Low 2002 1.5704 1.5800 1.6128 1.5108 2003 1.4008 1.2923 1.5750 1.2923 2004 1.3017 1.2034 1.3970 1.1775 2005 1.2116 1.1656 1.2703 1.1507 2006 1.1340 1.1652 1.1726 1.0989 5 Table of Contents The following table sets forth the high and low exchange rate for the past six months.As of June22, 2007, the exchange rate was $1.0676 for each U.S. $1.00. Month High Low December 2006 $ 1.1652 $ 1.1415 January 2007 $ 1.1824 $ 1.1647 February 2007 $ 1.1852 $ 1.1586 March 2007 $ 1.1810 $ 1.1530 April 2007 $ 1.1583 $ 1.1068 May 2007 $ 1.1136 $ 1.0701 B. Capitalization and Indebtedness Not Applicable. C.Reasons for the Offer and Use of Proceeds Not Applicable. D.Risk Factors In addition to the other information presented in this Annual Report, the following should be considered carefully in evaluating the Company and its business.This Annual Report contains forward-looking statements that involve risk and uncertainties.The Company's actual results may differ materially from the results discussed in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, those discussed below and elsewhere in this Annual Report. Failure to Locate Commercial Quantities of Hydrocarbons and Geological Risks.There is no assurance that commercial quantities of hydrocarbons will be discovered.Geological conditions are variable and of limited predictability.Even if production is commenced from a well or field, production will inevitably decline over the course of time, reducing the operating profitability of the enterprise and eventually causing its termination. Oil and Natural Gas Prices. The Company has little control over the price it receives for its products.Prices are determined by the worldwide supply of and demand for energy.Levels of production maintained by the Organization of Petroleum Exporting Countries, referred to as "OPEC", member nations and other major oil producing countries are expected to continue to be a major determinant of oil price movements in the future.As a result, future oil price movements cannot be predicted with any certainty.Similarly, during the past several years, the market price for natural gas has been subject to significant fluctuations on a monthly basis as well as from year to year.These frequent changes in the market price make it impossible for the Company to predict natural gas price movements with any certainty.Oil prices fluctuated during 2006 between U.S. $78 andU.S. $50 per barrel, ending the year at approximately U.S. $60 per barrel ($per barrel for West Texas Intermediate, referred to as "WTI".Natural gas prices have also been very volatile fluctuating between U.S. $4.60/mcf and U.S. $9/mcf during the year, ending 2006 at a price of approximately U.S. $5.70/mcf.Costs of all related services have been high for 2006 The Company cannot provide assurance that it will be able to market all oil or natural gas that the Company produces or, if such oil or natural gas can be marketed, that favorable price and contractual terms can be negotiated.Changes in oil and natural gas prices may significantly affect the revenues and cash flow of the Company and the value of its oil and natural gas properties.Further, significant declines in the prices of oil and natural gas may have a material adverse effect on the business and financial condition of the Company. It May Be Difficult to Enforce Civil Liabilities Against the Company.Because the assets of the Company and its subsidiary, as well as the Company¢s jurisdiction of incorporation and the residences of its officers and directors, are mostly located outside of the United States, it may be difficult or impossible to enforce judgments granted by a court in the United States against the assets of the Company and its subsidiaries or the directors and officers of the Company who reside outside the United States. 6 Table of Contents Operating History and Significant Historical Operating Losses.We commenced operations in the early 1980’s.We have five major properties which have been in production since the mid-1980’s.The majority of wells on the properties, proved reserves and future production attributable to these properties are more susceptible to estimation discrepancies than fields with larger reserves and longer production histories. In fiscal 2002, 2003, 2004, 2005 and 2006, we reported losses of $127,647, $255,456, $729,034, $522,458and $3,236,759 respectively.As at December 31, 2006, we had an accumulated deficit of $5,082,981.Our future viability should be considered in light of the risks and difficulties frequently encountered by companies engaged in the junior stages of oil and gas exploration, development and production activities.As at December 31, 2006, the Company did not have sufficient financial resources to meet its flow through expenditure requirements in the 2007 fiscal year in conjunction with its flow through financings. The Company has until the end of 2007 to meet these requirements. Penny Stock Rules May Make it More Difficult to Trade the Company's Common Shares.The Securities and Exchange Commission, which we refer to as the "SEC", has adopted regulations which generally define a "penny stock" to be any equity security that has a market price, as defined, of less than U.S. $5.00 per share or an exercise price of less than U.S. $5.00 per share, subject to certain exceptions.Our securities may be covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and accredited investors such as institutions with assets in excess of U.S. $5,000,000 or an individual with net worth in excess of U.S. $1,000,000 or annual income exceeding U.S. $200,000 or U.S. $300,000 jointly with his or her spouse.For transactions covered by this rule, the broker-dealers must make a special suitability determination for the purchase and receive the purchaser¢s written agreement of the transaction prior to the sale.Consequently, the rule may affect the ability of broker-dealers to sell our securities and also affect the ability of our investors to sell their shares in the secondary market. No Reliable Information Regarding Reserves.The Company has engaged independent petroleum consultants to compile oil and gas reserve information with respect to its major properties and does have reliable information regarding the quantities of natural gas or oil that may be recoverable from these properties in future years, if any.There can be no assurance, however, that such information has been accurately compiled or is not based on assumptions which may prove to be inaccurate.Furthermore, if any one of our major properties stop producing, it could have a material adverse effect on our business, financial condition and operating results. We are Dependent on a Limited Number of our Properties.The Company currently receives substantially all of its income from a limited number of its properties.If any one of these properties stop producing, it could have a material adverse effect on our business, financial condition and operating results. Risks Pertaining to Acquisitions and Joint Ventures.Part of our business strategy is to expand through acquisitions and is therefore dependent upon our ability to complete suitable acquisitions and effectively integrate acquired assets into our operations.Suitable acquisitions, on terms acceptable to us, may not be available in the future or may require us to assume certain liabilities, including, without limitation, environmental liabilities, known or unknown. Exploration and Development Risks.Exploration and development of natural gas and oil involves a high degree of risk that no commercial production will be obtained or that the production will be insufficient to recover drilling and completion costs.The costs of drilling, completing and operating wells is sometimes uncertain, and cost overruns in exploration and development operations can adversely affect the economics of a project.Our drilling operations may be curtailed, delayed or canceled as a result of numerous factors, including title problems, joint venture partner and/or operator decisions, equipment failures, weather conditions, marine accidents, fires and explosions, compliance with governmental requirements, and shortages or delays in the delivery of equipment.Furthermore, the completion of a well does not ensure a profit on the investment or a recovery of drill, completion and tie-in costs. 7 Table of Contents Replacement of Reserves.In general, the rate of production from natural gas and oil properties declines as reserves are depleted.The rate of decline depends on reservoir characteristics and other factors.Except to the extent we acquire properties containing proven reserves or conduct successful exploration and development activities, or both, our estimated proven reserves will decline as reserves are exploited.Our future natural gas and oil production, and therefore cash flow from operations and net earnings, are highly dependent upon our level of success in finding or acquiring additional economically recoverable reserves.The business of exploring for, developing and acquiring reserves is capital intensive.To the extent cash flow from operations is reduced and external sources of capital become limited or unavailable, our ability to make the necessary capital investment to maintain or expand our asset base of natural gas and oil reserves could be materially impaired. Estimating of Reserves and Future Net Cash Flows Risk.Estimating natural gas, natural gas liquids and crude oil reserves, and future net cash flows includes numerous uncertainties, many of which may be beyond our control.Such estimates are essential in our decision-making as to whether further investment is warranted.These estimates are derived from several factors and assumptions, some of which are: · reservoir characteristics based on variable geological, geophysical and engineering assessments; · future rates of production based on historical draw-down rates; · future net cash flows based on commodity price/quality assumptions, production costs, taxes and investment decisions; · recoverable reserves based on estimated future net cash flows; and · compliance expectations based on assumed federal, provincial and environmental laws and regulations. Ultimately, actual production rates, reserves recovered, commodity prices, production costs, government regulations or taxation may differ materially from those assumed in earlier reserve estimates.Higher or lower differences could materially impact our production, revenues, production costs, depletion expense, taxes and capital expenditures. Reserve estimates and net present values reported by us elsewhere in this Annual Report are based on estimated commodity prices and associated production costs that are assumed constant for the life of the reserves.Actual future prices and costs may be materially higher or lower. We have historically invested a significant portion of our capital budget in drilling exploratory wells in search of unproved oil and gas reserves.We cannot be certain that the exploratory wells we drill will be productive or that we will recover all or any portion of our investments.In order to increase the chances for exploratory success, we often invest in seismic or other geoscience data to assist us in identifying potential drilling objectives.Additionally, the cost of drilling, completing and testing exploratory wells is often uncertain at the time of our initial investment.Depending on complications encountered while drilling, the final cost of the well may significantly exceed that which we originally estimated. Potential Variability in Quarterly Operating Results.Demand for our products will generally increase during the winter because they are often used as heating fuels.The amount of such increased demand will depend to some extent upon the severity of winter.Accordingly, our net operating revenues are likely to increase during winter months, although the amount of increase and its effect on profitability cannot be predicted.Because of the seasonality of our business and continuous fluctuations in the prices of our products, our operating results for any past quarterly period may not necessarily be indicative of results for future periods and there can be no assurance that we will be able to maintain steady levels of profitability on a quarterly or annual basis in the future. Competition and Business Risk Management.The natural gas and oil industry is highly competitive.We experience competition in all aspects of our business, including: searching for, developing and acquiring reserves; obtaining pipeline and/or facilities processing capacity, leases, licenses and concessions; and obtaining the equipment and labor needed to conduct operations and market natural gas and oil.Our competitors include multinational energy companies, other independent natural gas and oil concerns and individual producers and operators.Because both natural gas and oil are fungible commodities, the principal form of competition with respect to product sales is price competition.Many competitors have financial and other resources substantially greater than those available to us and, accordingly, may be better able to respond to factors such as changes in worldwide natural gas or oil prices, levels of production, the cost and availability of alternative fuels or the application of government regulations.Such factors, which are beyond our control, may affect demand for our natural gas and oil production.We expect a high degree of competition to continue. 8 Table of Contents Shortage of Supplies and Equipment.Our ability to conduct operations in a timely and cost effective manner is subject to the availability of natural gas and crude oil field supplies, rigs, equipment and service crews.Although none are expected currently, any shortage of certain types of supplies and equipment could result in delays in our operations as well as in higher operating and capital costs. Interruption from Severe Weather.Our operations are conducted principally in Alberta and Saskatchewan.The weather during colder seasons in these areas can be extreme and can cause interruption or delays in our drilling and construction operations. Dependence on Third-Party Pipelines.Substantially all our sales of oil and natural gas were effected through deliveries to local third-party gathering systems to processing plants in Alberta and Saskatchewan.In addition, we rely on access to interprovincial pipelines for the sale and distribution of substantially all of our gas.As a result, a curtailment of our sale of natural gas by pipelines or by third-party gathering systems, an impairment of our ability to transport natural gas on interprovincial pipelines or a material increase in the rates charged to us for the transportation of natural gas by reason of a change in federal or provincial regulations or for any other reason, could have a material adverse effect upon us.In such event, we would have to obtain other transportation arrangements or we would have to construct alternative pipelines.There can be no assurance that we would have economical transportation alternatives or that it would be feasible for us to construct pipelines.In the event such circumstances were to occur, our field netbacks from the affected wells would be suspended until, and if, such circumstances could be resolved. Operating Hazards and Uninsured Risks.The oil and gas business involves a variety of operating risks, including fire, explosion, pipe failure, casing collapse, abnormally pressured formations, adverse weather conditions, governmental and political actions, premature reservoir declines, and environmental hazards such as oil spills, gas leaks and discharges of toxic gases.The occurrences of any of these events with respect to any property operated or owned (in whole or in part) by us could have a material adverse impact on us.We, and the operators of our properties, maintain insurance in accordance with customary industry practices and in amounts that we believe to be reasonable.However, insurance coverage is not always economically feasible and is not obtained to cover all types of operational risks.The occurrence of a significant event that is not fully insured could have a material adverse effect on our financial condition. We will not be able to develop our reserves or make acquisitions if we are unable to generate sufficient cash flow or raise capital.If we are unable to increase our reserves, our business will be adversely affected because we will eventually run out of reserves.We will be required to make substantial capital expenditures to develop our existing reserves, to discover new oil and gas reserves and to make acquisitions.We will be unable to accomplish these tasks if we are unable to generate sufficient cash flow or raise capital in the future. We are Subject to Government Regulation on the Removal of Natural Gas from Canada.The price of natural gas sold is not regulated and, therefore, is determined by negotiation between buyers and sellers.Exports of natural gas from Canada require the approval of the National Energy Board, or the "NEB".All exports of natural gas require the issuance by the NEB of a license and the approval of the Governor in Council.Exporters are free to negotiate prices with purchasers but natural gas export sales contracts, or any amendment, agreement or change pertaining thereto, requires NEB approval. The government of the Province of Alberta also regulates the removal of natural gas from its province, based on such factors as reserve availability, transportation arrangements and market conditions.In each Canadian province, the relevant regulatory agency must approve any proposed export.The United States represents a significant market for Canadian natural gas and any significant change in access to such market will have an effect on the price of natural gas in Canada. 9 Table of Contents The Company's Investments are Subject to Environmental Regulation.All phases of the oil and natural gas business are subject to environmental regulation pursuant to a variety of Canadian, United States, federal, provincial, state and municipal laws and regulations, as well as international conventions, which are collectively referred to as the "Environmental Legislation".Environmental Legislation regulates, among other things, the release, emission, handling, storage, use, transportation and disposal of various substances and wastes associated with the oil and natural gas industry.In addition, Environmental Legislation requires that refineries, pipelines, service stations, wells, facility sites and waste storage and disposal facilities be operated, maintained, decommissioned and reclaimed in accordance with prescribed provincial, state, territorial or federal standards.A breach of such Environmental Legislation may result in the suspension or revocation of necessary licenses and authorizations, liability for clean-up costs, damages and the imposition of fines and penalties. Where they are probable and can be reasonably estimated, future removal and site restoration costs (as those terms are used under the accounting recommendations of the Canadian Institute of Chartered Accountants), net of expected recoveries, are provided for in the Company's financial statements.Costs are estimated in current dollars based on current requirements of Environmental Legislation, costs, technology and industry standards and are included in the capital costs of the oil and gas properties.The liability for site restoration is adjusted annually for the passage of time and revisions to the original estimates.The annual charge is included in the operations through depletion and accretion.Removal and site restoration expenditures are charged to the accumulated provision as incurred.Based on these parameters, estimated future removal and site restoration costs primarily related to upstream properties has been provided for in the financial statements of the Company.Not all future removal and site restoration costs are foreseeable and not all such costs, even if foreseeable, can be reasonably estimated based on the parameters noted above and, as such, are not included in the future removal and site restoration cost provisions.Although the Company currently does not expect that its future removal and site restoration costs will have a material adverse effect on its financial condition or results of operations, there can be no assurance that such costs could not have such an effect. Environmental Legislation also imposes, among other things, restrictions and obligations in connection with the generation, handling, storage, transportation, treatment and disposal of hazardous materials and waste and in connection with spills, releases, and emissions of various substances into the air, soil, subsoil, water and groundwater.In addition, certain types of operations, including exploration and development projects and significant changes to certain existing projects, may require the submission and approval of environmental impact assessments, which could impose additional costs or delays or prevent the completion of a project. Compliance with Environmental Legislation can require significant expenditures, and failure to comply with Environmental Legislation may result in the imposition of fines and penalties.The Company is committed to protecting and conserving the natural environment and complying with applicable Environmental Legislation.The Company believes that it is currently in substantial compliance with all existing material Environmental Legislation.The Company does not believe that the costs of complying with Environmental Legislation will have a material adverse effect on its financial condition or results of operations.However, there can be no assurance that the costs of complying with Environmental Legislation will not have such an effect. Judgments based upon the civil liability provisions of the United States federal securities laws may be difficult to enforce.The ability of investors to enforce judgments of United States courts based upon the civil liability provisions of the United States federal securities laws against the Company and the directors and officers of the Company may be limited due to the fact that the Company and these persons reside outside of the United States and, in respect of the directors and officers, their assets are located outside the United States. There is uncertainty as to whether Canadian courts would: (i) enforce judgments of United States courts obtained against the Company or its directors and officers predicated upon the civil liability provisions of the United States federal securities laws, or (ii) entertain original actions brought in Canadian courts against the Company or such persons predicated upon the federal securities laws of the United States, as such laws may conflict with Canadian laws. In Canada, civil rights are within the legislative jurisdiction of the Provinces, and the Province of British Columbia, in which the Company and the majority of its directors and officers are resident, does not have laws for the reciprocal enforcement of judgments of United States courts. 10 Table of Contents Our directors may be associated with other reporting companies.Certain of the Company's directors and officers serve as directors or officers of other reporting companies or have significant shareholdings in other reporting companies and, to the extent that such other companies may participate in ventures in which the Company may participate, the directors of the Company may have a conflict of interest in negotiating and concluding terms respecting the extent of such participation. See “Item 6 – Directors, Senior Management and Employees” and “Item 7 – Major Shareholders and Related Party Transactions”. We depend on certain key personnel.We strongly depend on the business and technical expertise of our management and key personnel. There is little possibility that this dependence will decrease in the near term. We carry no “key man” life insurance on any of our executives. As our operations expand, we will require additional key personnel and related resources. Our share price has been volatile in recent years.In recent years, the securities markets in the United States and Canada have experienced a high level of price and volume volatility, and the market price of securities of many petroleum companies have experienced wide fluctuations in price which have not necessarily been related to the operating performance, underlying asset values or prospects of such companies. In particular, the per share price of the Company’s Common Shares fluctuated from a high of $1.09 to a low of $0.51 on the TSX Venture Exchange within the twelve month period preceding the date of this Annual Report. There can be no assurance that continual fluctuations in price will not occur. Our common shares are quoted on the Pink Sheets over-the-counter securities market, referred to as the "Pink Sheets".Trading in stock quoted on the Pink Sheets is often thin and characterized by wide fluctuations in trading prices, due to many factors that may have little to do with our operations or business prospects.This volatility could depress the market price of our common stock for reasons unrelated to operating performance.Moreover, the Pink Sheets is not a stock exchange, and trading of securities on the Pink Sheets is often more sporadic than the trading of securities listed on a quotation system like the Nasdaq or a stock exchange like the American Stock Exchange.Accordingly, shareholders may have difficulty reselling any of the shares. We do not expect to pay dividends.The Company has not paid any dividends since incorporation and it has no plans to pay dividends for some time.The directors of the Company will determine if and when dividends should be declared and paid in the future based on the Company’s financial position at the relevant time. All of the Common Shares are entitled to an equal share of any dividends declared and paid. Other sections of this Annual Report may include additional factors that could adversely affect our business and financial performance.Moreover, we operate in a very competitive and rapidly changing environment.New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Item 4.Information on the Company A.History and Development of the Company The Company was organized under the Company Act of the Province of British Columbia on July 18, 1986 under the name of Berkley Resources Inc. by virtue of a statutory amalgamation among Fortune Island Mines Ltd., Kerry Mining Ltd. and Berkley Resources Inc.The principal executive office of the Company is located at 455 Granville Street, Suite 400, Vancouver, British Columbia V6C 1T1, and its telephone number is 604-682-3701.The principal business of the Company is that of a drilling participant in various oil and gas properties principally located in Alberta and Saskatchewan, Canada. 11 Table of Contents The Company presently participates in approximately 63oil and gas wells in Alberta and Saskatchewan ranging from one percent to 35% working interests.Substantially all of the Company's oil and gas revenue is produced from ninediscrete areas.Four are natural gas producers, three produce oil and two have a combination of oil and gas.Eightareas have been producing for several years while one oil producer is a new development.Since December 31, 2003, the Company has made principal capital expenditures of $1,301,715 for the year ended December 31, 2004, $3,859,162 for the year ended December 31, 2005 and $6,739,047 forthe year ended December 31, 2006.In 2006, a major portion of the expenditures were incurred in connection with the Brazeau, Sturgeon Lakeand Senex projects.In 2006, approximately $1.6 million of capital expenditures have been made on Senex.These capital expenditures were primarily financed through the issuance of shares under a private placement and a mortgage on the Company's real estate assets. In August 2001, the Company purchased the remaining interest in the office building that it occupies and became its sole owner.As a result, the Company now leases the other offices that it does not occupy to other businesses.The Company has signed an agreement to sell this building and the transaction is expected to close on September 7, 2007.Please refer to Note 19 of the financial statements, included elsewhere in this Annual Report (Item 17) for further disclosure regarding this transaction. B.Business Overview The Company’s principal business activities are the acquisition, development and exploration, production, and marketing of petroleum and natural gas reserves. The investments made by the Company in petroleum and natural gas properties are chosen on the basis of, among other things: (i) the amount of cash available; (ii) the desired diversification of oil as contrasted by natural gas exploration; (iii) the geographical area in which the property is located; (iv) the nature and extent of available geological and geophysical data concerning the property; and (v) the time at which it is desirable to commence drilling activities, for reasons such as the availability of drilling equipment and the provisions of the drilling rights agreement and other relevant agreements. In making an investment, the Company will enter into an operating agreement, which we refer to as an "Operating Agreement", with other investors. The Operating Agreement sets forth the participating interest of the parties and incorporates the operating procedures manual, referred to as the "Manual", adopted by the Canadian Association of Petroleum Landmen.According to the Manual, the parties' interest and liability in each investment is several, and not joint, with the other participants.The interest of the Company in the lands, wells and equipment is that of tenants in common.Each investor in a drilling property is deemed to be a "Joint Operator", and an "Operator" is the party appointed to carry out the operations of the drilling program for the joint account.The Company usually is one of the Joint Operators in any Operating Agreement in which it participates. Each Joint Operator owns a share of the petroleum substances produced from the wells which is proportionate to that Joint Operator's ownership interest.Each Joint Operator, at its own expense, takes in kind and separately disposes of its proportionate share of production.If the Joint Operator fails or refuses to take its share of the products, the Operator has the authority to sell on behalf of that Joint Operator its share of the production.The Operator is delegated the authority to manage the exploration, development and operation of the joint lands.The Operator typically has the authority to commit on behalf of all Joint Operators up to $25,000 without separate written approval of all Joint Operators.Prior to commencement of work on any well covered by the Operating Agreement, the Operator must submit to each Joint Operator a program of drilling and an estimate of drilling costs and completion costs for approval by all Joint Operators. Any assignment or transfer of the Company's interest in an Operating Agreement is subject to the procedures set forth in the Manual.The Company may be required to offer its interest to the Joint Operators prior to attempting a sale to a third party.In addition, the Company may "farmout" a portion of its working interest or retain an overriding royalty on production. The oil and gas industry deals in two basic forms of ownership interests, namely "Working Interest" and "Overriding Royalties": 12 Table of Contents (i) Working Interest, or "WI":WI means the percentage of undivided interest held by a Joint Operator in a specific tract of land (i.e. joint lands).The WI held by all Joint Operators in any specific tract of joint lands must total 100%.Each WI party is responsible for its WI percentage share of costs incurred to conduct "work" (i.e. drilling, seismic, production etc.) on the joint lands.WI are always considered to be an active interest in the costs, risks and benefits associated with the joint lands and operations conducted thereon and the oil or gas produced therefrom. (ii) Overriding Royalties, or "ORR's":ORR's are a specified share of oil and/or gas as and when produced.ORR's are free and clear of costs, risk and expense to the holder of the ORR.Usually ORR's are based on gross production and as such are referred to as "Gross" ORR's or "GORR's".ORR's are considered a passive interest in as much as the holder of an ORR is not subject to any cost, risk or expense, nor is the ORR holder involved in any decision-making with respect to the royalty lands. The Company's program for investing in drilling programs is based on several factors.The Company endeavors to obtain and review geological opinions on the property involved and if it is not the Operator of the well, it considers the reputation of the Operator.The Company attempts to identify drilling programs offering a low to medium risk on its investments.The Company also tries to keep a balance between investments in oil and gas.The Company attempts to reduce its risks by spreading its investments over several drilling ventures.The Company has not borrowed money for purposes of investing in any oil or gas venture. In each investment, the Operator maintains its own staff or retains independent operating personnel (including landmen, geologists, accountants and engineers) that are employed to conduct the oil and gas operations of each joint venture, including supervision of the drilling and producing activities of the joint venture, and therefore the Company does not maintain independent staff or employees.The Operator exercises general control over the activities of the joint venture and has the authority to determine the timing of commencing, completing or abandoning any particular well authorized for drilling by the Joint Operators. The Operator maintains all records which are available to the Company upon reasonable request and at its expense.Most geotechnical information (such as well logs, geological and geophysical interpretative data) remains in the possession of the Operator but is available to a Joint Operator upon request. Operating Costs and Special Project Charges In Canada, the relationship of all investors in a drilling program is that of Joint Operators.The property on which drilling is conducted is deemed "joint lands" and is held by the Joint Operators as tenants in common.The Joint Operators are owners of the undeveloped joint lands and each Joint Operator is entitled to its percentage of the production and can dispose of it as it deems necessary.Therefore, the gross revenue from oil or gas production is the percentage of oil and gas owned by the Company which it has sold to a buyer company.Each Joint Operator, such as the Company, must pay its share of the expenses incurred in extracting its share of the production from the well.The Company's investment in any one drilling program ranges from approximately $20,000 to $2,000,000, the majority of which must be paid prior to any production revenue being realized. Company Activity The Company continues to pursue its dual objectives: (i) to participate in developing new drilling prospects; and (ii) to purchase on-line production whenever the right opportunity is found.Areas of significant Company activity are as follows: 1. John Lake, Alberta (Twp 55 Rge 1 W4M) - This sweet natural gas producing area is located in east central Alberta and was acquired by the Company through a farm in arrangement.The Company holds a 10.00% WI in this area which is operated by Crescent Point Energy Partnership. 13 Table of Contents 2. Carbon Area, Alberta (Twp 29 Rge 22 W4M) - This natural gas producing area is operated by ATCO Gas and is located in central Alberta.It was acquired by the Company through a joint venture agreement.The Company’s interest is a 6.00% to 10.00% WI 3. Zama/Virgo Area, Alberta (Twp 114 Rge 5 W6M) - The Company holds a 5.00% ORR on this oil production operated by Apache Canada Ltd.It is located in northwest Alberta and was acquired in the mid 1990s by the Company through a lease purchase and farm out arrangement. 4. Dollard Area, Saskatchewan (Twp 6 Rge 19 W3M) - This on-line oil production was purchased in late 2003 for a cash cost to the Company of $365,970.This property is located in southwestern Saskatchewan. The Company’s net daily production from this area is approximately 25 to 30 barrels per day.Infill drilling, retooling of some facilities and planned cleanup work will use up some cash in the short term.These expenditures are expected to provide increased production and cash flow over the longer term. 5. Senex Area, Alberta (Twp 92/93 Rge 6/7 W5M) - This multi-zone prospect was acquired by the Company on March 1, 2004 pursuant to the swap of its Skiff property.The Company holds a 15% to 20% WI in 70 sections over this oil and gas prospect.An initial 14 section 3-D seismic program was conducted over the joint lands in early 2005, supplemented by an additional 11 section 3-D seismic program in 2006. The lands now contain eight wells completed as producers or potential producers: two are shallow gas completions; three are completed as pumping oilwells; two are cased as potential oilwells and one is a strong oilwell.Production facilities are being constructed.The one non-producing well drilled on the lands in 2006 will be used to provide water disposal capabilities for the production facility.The Company intends to participate in a 2007 drilling program,with total expenditures of approximately $20 million The Company's portion of these expenditures total approximately $4 million. 6. Leduc Area, Alberta (Twp 49 Rge 26 W4M) - This D-1 (Wabamun) gas prospect was completed and placed into production in August 2004.This single well produces at 1.0million cubic feet per day, or "mmcf/d".The Company holds a 4.00% WI in this project. 7. Crossfield Area, Alberta (Twp 28 Rge 1 W5M) - This natural gas prospect is located 50 miles north of Calgary and is ready to drill.The property was acquired through a joint leasing program.We have surveyed the location and acquired the surface lease.Formal licencing procedures will take time to complete as this is a "sour-gas" prospect.The Company holds a 35% WI in this project, which has as its primary objective, natural gas in the Crossfield formation at a depth of approximately 9,800 feet. The test well has targeted projected reserves of 30 to 50 billion cubic feet of natural gas and drilling costs are estimated at $4.0million of which the Company's share is estimated at approximately $1,400,000. 8. Brazeau Area, Alberta (Twp 46 Rge 13 W5M) - This Nisku (D-2) natural gas prospect was drilled in the second half of 2004.The Company participated with two major oil and gas operators in completing this project which was placed into production in February 2005 at the initial rate of 4.0mmfc/d.The Company paid 30% of the well costs to earn its 19.50 % WI.The test well cost approximately $7.1million of which the Company's share was approximately $2.13million.The test well produced natural gas for approximately 100 days in 2005 then loaded up with water.It is unlikely that it will be returned to economic production over the long term and accordingly the Company took a 100% write down of this property in 2005.The well has been suspended. 9. Other Prospects - The Company will continue to seek out and develop new drilling opportunities for its own account and jointly with other operators. The oil and gas industry had a very active 2006 and first quarter 2007.The current change in tax legislation outlined by the Canadian Finance Minister on October 31, 2006 has slowed down the activities of the Royalty Income Trusts (“RITS”).We believe this change will benefit the oil and gas junior companies, like the Company, in cost of operations, opportunities and more funds flowing into these juniors where over the past few years the funds were being directed into the RITS.Oil prices fluctuated during 2006 between U.S. $78 andU.S. $50 per barrel, ending the year at approximately U.S. $60 per barrel ($per barrel for West Texas Intermediate (WTI).Natural gas prices have also been very volatile fluctuating between U.S. $4.60/mcf and U.S. $9/mcf during the year, ending 2006 at a price of approximately U.S. $5.70/mcf.Costs of all related services have been high for 2006 but with the changes to the RITS, discussed above, we believe that both competition for labour, goods and services throughout industry and costs related to drilling and new exploration will soften going through 2007. 14 Table of Contents Competition The crude oil and natural gas industry, domestically and in the international arena, is highly competitive by nature.The Company must compete with integrated oil and natural gas companies and independent producers and marketers of crude oil and natural gas products in all aspects of the Company's business.This competition extends to exploration, property and asset acquisition and the selling of the Company's crude oil and natural gas products.The financial strength of the Company's competitors may at times be greater than that of the Company. Government Regulation and Environmental Matters Government Regulation Government regulations have a material effect on us to the extent that they require us to conduct field operations and extraction activities according to prescribed environmentally-safe and environmentally sensitive regulations. Also, government regulations may restrict the commencement or re-commencement of field activities in certain properties in which we hold an interest for the purpose of exploration. Examples of types of governmental laws and regulations that may have a material effect on our business include: • requirements to acquire permits before commencing drilling operations; • requirements to restrict the substances that can be released into the environment in connection with drilling and production activities; • limitations on, or prohibitions to, drilling in protected areas such as offshore areas; and • requirements to mitigate and remediate the effects caused by drilling and production operations. Each province in Canada has its own regulatory authorities which oversee, licence and monitor all oil and gas activity including seismic, drilling, production, transportation, processing and environmental matters related thereto.In Alberta, where most of the Company’s assets are located, that authority is the Alberta Energy and Utilities Board or the "AEUB".In order to explore any claim or lease, it is necessary to obtain a geophysical or drilling license and it may be necessary to post a bond with notices to several Canadian governmental agencies, including the provincial environmental agency.The procurement of drilling licenses has had no material adverse impact on the Company¢s operations.In certain areas defined as "sensitive areas", the provincial environmental agency requires special work permits.The Company's investments do not include property located within any defined "sensitive areas". The main bodies of regulations that apply to us in the areas in which we have significant field operations are the Oil and Gas Conservation Act of Alberta, the Oil & Gas Conservation Act and Regulations of Saskatchewan and the Crown Minerals Act of Saskatchewan and Petroleum and Natural Gas Regulations of Saskatchewan. Since 1974, the Province of Alberta has had a program entitled "Price-Sensitive Alberta Royalty Tax Credit Program", referred to as the "Tax Credit Program".The Tax Credit Program provided for a refund of portions of the royalties paid to the Province of Alberta by the producers on the sale of oil and gas produced in Alberta.The refund amount to producers is based on the price received for the oil and gas produced.For financial statement purposes, the Company accounts for the tax credit by reducing its operating expenses by the amount of the credit resulting in an increase in income before taxes.For tax purposes, since it is intended not to be taxed, the amount of the credit is reinstated as an operating expense and thus reduces taxable income. The maximum credit available to a company is $1.0 million.As of January 1, 2007this tax credit is no longer applicable to the Company. 15 Table of Contents Environmental Matters Environmental regulations impose, among other things, restrictions, liabilities and obligations in connection with the generation, handling, use, storage, transportation, treatment and disposal of hazardous substances and waste, and in connection with spills, releases and emissions of various substances to the environment.Environmental regulation also requires that wells, facility sites and other properties associated with our operations be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities.In addition, certain types of operations, including exploration and development projects and changes to certain existing projects, may require the submission and approval of environmental impact assessments or permit applications.Compliance with environmental regulation can require significant expenditures, including expenditures for clean up costs and damages arising out of contaminated properties and failure to comply with environmental regulations may result in the imposition of fines and penalties.Although we are not the principal operator of most of our oil and gas projects, our communications with such operators have led us to believe that we are in substantial compliance with such laws and regulations, however, such laws and regulations may change in the future in a manner which will increase the burden and cost of compliance. Certain laws and governmental regulations may impose liability on us for personal injuries, clean-up costs, environmental damages and property damages, as well as administrative, civil and criminal penalties. We maintain limited insurance coverage for sudden and accidental environmental damages, but do not maintain insurance coverage for the full potential liability that could be caused by sudden and accidental environmental damage. Accordingly, we may be subject to liability or may be required to cease production from properties in the event of such damages. Interruption from Severe Weather Presently, our operations are conducted principally in the central region of Alberta and in Saskatchewan. The weather can be extreme at times due to cold or rain which can cause interruption or delays in our drilling and construction operations. C.Organizational Structure The Company has no subsidiaries. 16 Table of Contents D.Property, Plants and Equipment The Company is in the business of participating in various oil and gas drilling ventures in Alberta and Saskatchewan, by entering into Operating Agreements with other investors.Operating Agreements specify that each investors' ownership in the lands, wells and equipment is that of tenants-in-common.The following map sets forth the Company's more significant areas of activity: The following is a description of the various interests of the Company in its oil and gas properties as at June 1, 2007. Lease No. Description Interest Status Brazeau Sec.13-46-13 W5M 30.00% WI BPO Written off 19.50% WI APO Carbon 047790068 Sec.29-29-22 W4M 6%WI Producing - gas 32443 Sec.32-29-22 W4M 6.25%WI Producing - gas 25906 Sec.28-29-22 W4M 6.25%WI Producing - gas 0477010002 Sec.31-29-22 W4M 10%WI Producing - gas Crossfield Twp 28Rge 1W5M 35% WI Licensing to drill Dollard Twp 6/7 Rge 19 W3M 20% WI Producing - oil North Halkirk 34398 S1/2 Sec.22-39-16 W4M 6.25%WI Producing – gas/oil 26457 N/2 Sec.22-39-16 W4M 6.25%WI Producing – gas/oil John Lake 40852 All Sec.26&27-55-1 W4M 10%WI Producing - gas Sec.1-56-1 W4M 10%WI Producing - gas 485070102 W/2 36-55-1 W4M 10%WI Producing - gas 487040220 E/2 Sec.36-55-1 W4M 10%WI Producing - gas 40853A All Sec.15-56-1-W4M 10%WI Producing - gas 40855A All Sec.24-56-1 W4M 10%WI Producing - gas 40856 All Sec.34-56-1 W4M 10%WI Producing - gas Leduc All Sec.33-49-26 W4M 4% WI Producing – gas NW/4 Sec 28-49-26 W4 4.27% WI Standing - oil 17 Table of Contents Lease No. Description Interest Status Oyen 30364 S/2 Sec.16-29-4 W4M 1%WI Not Producing Senex Twp 92/93Rge 6/7 W5M 15/20% WI Producing - oil Exploration Sibbald 39367 Sec.2,4, E/2 9&10-28-1 W4M 0.50%WI Producing - gas 0476122257 W/2 9-28-1 W4M Sec.3-28-1 W4M 0.25%WI 0.25%WI Not Producing Not Producing 29513 S/2 Sec.15-28-1 W4M 1.00%WI Producing - gas 6359A N/2 Sec.15&S/2 Sec.22-28-1 1.00%WI Not Producing Skiff 0484080300 NW1/4Sec.29-4-14 W4M 10.526%WI Producing - oil W1/2Sec.32-4-14 W4M 5.26315% Producing - oil 048307070286 SW/4 of Sec.5-5-14 5.50%WI Producing - oil Zama Virgo 092020380 W/2 Sec.22-115-5 W6M Sliding Scale Producing - oil Office Building 455 Granville Street Vancouver, Canada Lot B, Block 22, District Lot 541, Plan 8227 100% N/A Productive Wells and Acreage The following chart of the Company's total gross and net productive wells, expressed separately for oil and gas, and the total gross and net developed acres (i.e., acres spaced or assignable to productive wells) by the geographic areas is as at June 1, 2007. Geographic Region Total Gross Wells Total Net Productive Wells Target Oil Or Gas Total Gross Developed Acres Total Net Developed Acres Alberta 494 7.80 both 33,232 4,805 Saskatchewan 14 2.60 oil 1,280 237 Undeveloped Acreage As at June 1, 2007, the amounts of undeveloped acreage, both leases and concessions, in the western Canada (Alberta) geographic area consists of 18,640 gross acres and 3,012 net acres.The remaining terms on the leases within those properties are variable.Producing leases continue for the duration of productive lives. 18 Table of Contents Drilling Activity The following table explains the number of productive and dry exploratory or development wells drilled in the last three fiscal years.A dry well (hole) is an exploratory or a development well found to be incapable of producing either oil or gas in sufficient quantities to justify completion as an oil or gas well.A productive well is an exploratory or a development well that is not a dry well.The number of wells drilled refers to the number of wells (holes) completed at any time during the fiscal years, regardless of when drilling was initiated.The term "completion" refers to the installation of permanent equipment for the production of oil or gas, or, in the case of a dry hole, to the reporting of abandonment to the appropriate agency. Exploratory Wells Drilled Development Wells Drilled Geographic Region Year Number of Net Productive Number of Net Dry Number of Net Productive Number of Net Dry Alberta 2006 1.80 Nil 1.80 Nil 2005 0.50 Nil 0.20 Nil 2004 0.70 0.15 0.20 Nil Saskatchewan 2006 Nil Nil Nil Nil 2005 Nil Nil 0.18 Nil 2004 Nil Nil Nil Nil Delivery Commitments The Company has no obligation to provide a fixed and determinable quantity of oil or gas in the near future under existing contracts or agreements or material information concerning the estimated availability of oil and gas from any principal sources.See also Item 3. D. Risk Factors regarding quantity and price limitation by government agencies. Reserves and Production Reserves The Company engages independent petroleum consultants to compile oil and gas reserve information with respect to its producing properties.The oil and gas reserve information relied upon by the Company in its financial statements ascertains the reserves on pricing assumptions which are not permitted under SEC rules but are acceptable under Canadian accounting rules.Effective December 31, 2006, the Company had all of its major producing properties evaluated by AJM Petroleum Consultants who assigned total recoverable reserves to the Company's interest of 258,000 barrels of oil equivalent, or "boe": 20% was comprised of natural gas and 80% was comprised of oil and liquids.Natural gas is converted to boe at the industry standard rate of 6:1.The reduction in reserves from 2005 to 2006 was entirely related to our independent petroleum engineers assigning no economic reserves for our Slave Point zone in our Senex play this year. The following table summarizes estimated net quantities of: (i) proved oil and gas reserves; and (ii) proved developed oil and gas reserves.Please note that such estimates are inherently imprecise and are continually subject to revisions based on production history, results of additional exploration and development, prices of oil and gas, and other factors. December 31, 2006 December 31, 2005 December 31, 2004 Oil (barrels) Natural Gas (mcf) Oil (barrels) Natural Gas (mcf) Oil (barrels) Natural Gas (mcf) Proved Reserves 14,400 21,600 Nil 22,000 3,000 125,000 Proved and Developed Reserves 140,600 235,900 150,600 211,500 33,000 1,245,000 19 Table of Contents Please note that the evaluation of the reserves was prepared in accordance with Canadian National Instrument 51-101. Proved developed oil and gas reserves are reserves that can be expected to be recovered through existing wells with existing equipment and operating methods.Proved developed reserves include additional oil and gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery. Production The following table summarizes the quantities of net oil and of gas produced for each of the last three fiscal years. For the Period Ending December 31, 2006 December 31, 2005 December 31, 2004 Oil (barrels) 20,541 9,384 10,880 Natural Gas (mcf) 52,312 96,142 63,882 Natural Gas Liquids Nominal Nominal Nominal Item 5.Operating and Financial Review and Prospects This discussion and analysis of the operating results and the financial position of the Company for the years ended December 31, 2006 and 2005 should be read in conjunction with the financial statements and the related notes attached hereto (Item 17). A.Operating Results The Company’s principal business activities are the acquisition, development, exploration, production and marketing of petroleum and natural gas reserves in Alberta and Saskatchewan.The Company also has real estate holdings.The Company's real estate holdings are being sold and the transaction is expected to close on September 7, 2007 or earlier.Please refer to Note 19 of the financial statements, included elsewhere in this Annual Report (Item 17) for further disclosure regarding this transaction.The Company is a reporting issuer in the Provinces of British Columbia and Alberta. Overall Performance The Company operates in two distinct segments, oil and gas and real estate rental.An overview analysis by segment is as follows: Oil and Gas Activity The Company has continued to pursue quality projects with experienced partners in high opportunity areas. The Company will put its primary efforts into fully developing its existing Senex property and enhancing its representation in new projects now underway such as Crossfield, Alberta. The Company presently holds working interests in approximately 63 oil and gas wells in Alberta and Saskatchewan with its working interests ranging from 1% to 35%. Efforts continue to purge the Company’s asset base of minor interest properties which will enable the Company to focus on higher interest opportunities. Generally the Company does not operate joint interest ventures; however Crossfield, Alberta is an exception where the Company holds the largest interest at 35%. Presently almost all of the Company’s production comes from five discrete areas of which three are natural gas and two produce oil. The Company has drilling scheduled for two areas in Alberta during the balance of 2007 and into 2008. Both are high quality prospects, one is natural gas (Crossfield) and the second is a combination of dual zone oil and shallow natural gas (Senex). The Company recently reported on these two areas as follows: 20 Table of Contents Senex Area, Alberta (Townships. 92/93, Ranges 6/7 W5M): Berkley (20% ±) and its operating partner Onefour Energy Ltd. (80% ±) have increased their land holdings in this area to approximately 70 sections. This increase in land holdings will provide the Company with a very large block on which to develop all three productive formations identified to date. The formations are: Keg River (oil), Slave Point (oil) and Blue Sky (gas). The Company and its partner have a nine Keg River well drilling program planned between August 2007 and April 2008. This drilling program will cost the Company approximately $2 million. The Company and its partner have also planned a 6 well program in the Slave Point zone with an approximate cost to the Company of $1.8 million. The 6 targets are 2 water injection wells and 4 targeted as producers. Over the last year and a half the company and it’s partner have completed approximately 45 sections of 3D seismic. The Company is reviewing and analyzing this seismic and may come up with new targets in addition to those mentioned above for the next drilling period which is August through April. Crossfield West Area, Alberta (Township 28, Range 1 W5M): The licensing process of this sour-gas prospect is well underway. The Company (35%) and its partners have negotiated extensions to certain of its freehold leases which will maintain our existing drilling lease block of six sections; major investment has entered the immediate area of the Company’s lease block with an undisclosed party paying over three million dollars for near and adjacent leases at the March 22, 2006 Alberta Crown Sale, referred to as the "sale". BP Canada paid $532,000 for a one section parcel diagonally offsetting our lands. The highest price paid at the Sale was for a one section lease laterally adjoining our block where a broker paid $770,304 ($3,009/hectare). The Company and its partners have sufficient holdings to move ahead with our own drilling plans; however negotiations are being pursued with the acquiring parties to extend our acreage position. The Company believes that it should have its licensing hearing in September or October, 2007 and believes that it should be approved to drill before the end of 2007. Summary The Company has made a major commitment to the Senex Area in north-central Alberta. Large reserves of oil have been identified in two Devonian formations and a significant natural gas reserve in shallow lower Cretaceous sand.
